               BEFORE THE UNITED STATES JUDICIAL PANEL
                    ON MULTIDISTRICT LITIGATION
MDL No. 2993 & Title – IN RE: CROP INPUTS ANTITRUST LITIGATION


                              NOTICE OF APPEARANCE
             (Appearances should only be entered in compliance with Rule 4.1(c).)

PARTIES REPRESENTED (indicate plaintiff or defendant (i.e. Plaintiff Bob Jones)–If
representation includes more than on party, attach a separate list.)

Defendant Nutrien Ag Solutions, Inc.

SHORT CASE CAPTION(s) (Include District and Civil Action No. (i.e. Jones v. Smith Corp.,
et al., D. Delaware, 1:14-586)–If party representation includes more than one case, attach a
schedule of actions)
NOTE: Include only actions in which you are entering an Appearance.

Please see Schedule A, attached.

       In compliance with Rule 4.1(c), R.P.J.P.M.L., 199 F.R.D. 425, 431 (2001), the following
designated attorney is authorized to receive service of all pleadings, notices, orders, and other
papers relating to practice before the United States Judicial Panel on Multidistrict Litigation on
behalf of the plaintiff(s)/ defendant(s) indicated. I am aware that only one attorney can be
designated for each party.

               3/11/2021                            /s/ G. Patrick Watson
               Date                                 Signature of Attorney or Designee


Name and Address of Designated Attorney:            G. Patrick Watson
                                                    1201 West Peachtree Street
                                                    Suite 1400
                                                    Atlanta, Georgia 30309
                                                    Telephone: 404-572-6846
                                                    Fax No.: 404-420-0846
                                                    patrick.watson@bclplaw.com
